Citation Nr: 1035119	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Eligibility for nonservice-connected pension benefits.

2.  Entitlement to service connection for multiple head traumas.

3.  Entitlement to service connection for deep vein thrombosis 
(claimed as blood clots).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to May 
1978.  

The Veteran had service in the South Carolina Army National Guard 
from January 1977 to January 1992, where he additionally had 
active duty for training (ACTDUTRA) service from August 5, 1978 
to August 20, 1978; May 26, 1979 to June 9, 1979; April 12, 1980 
to April 26, 1980; April 4, 1981 to April 18, 1981; May 15, 1982 
to May 29, 1982; May 14, 1983 to May 28, 1983; June 9, 1984 to 
June 23, 1984; May 18, 1985 to June 1, 1985; May 10, 1986 to May 
24, 1986; and, August 1, 1987 to August 15, 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for blood clots and multiple head traumas.  The 
Veteran was also sent a letter of determination as to his 
ineligibility for a nonservice-connected pension in a July 2006 
letter.  The Veteran has timely appealed those issues.

The issues of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), and service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and bipolar disorder, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of service connection for multiple head traumas and 
blood clots are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The Veteran did not have qualifying service for pension benefits, 
and his claim for nonservice-connected pension benefits is 
without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

As will be explained below, there is no legal basis upon which 
the benefits may be awarded and the Veteran's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal where 
the law and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

Analysis

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service 
requirements to receive nonservice-connected pension benefits if 
such Veteran served in the active military, naval or air service: 
(a) for 90 days or more during a period of war; (b) during a 
period of war and was discharged or released from such service 
for a service-connected disability; (c) for a period of 90 
consecutive days or more and such period began or ended during a 
period of war; or (d) for an aggregate of 90 days or more in two 
or more separate periods of service during more than one period 
of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be included 
if such service was continuous. Broken periods of service during 
a period of war may be added together to meet the requirement for 
length of service. 38 C.F.R. § 3.17.

In this case, the Veteran's Form DD 214 indicates that he had 
active duty service from January 27, 1978, to May 7, 1978.  No 
other active duty military service is reported, and in fact, the 
Veteran has not disputed the service department's report of his 
service dates at all, but has argued that his 15 years of 
National Guard service qualifies him for a nonservice-connected 
pension.  In his numerous statements on appeal, the Veteran 
specifically stated that he served in "peacetime," missing the 
Vietnam War because he was too young and missing the Persian Gulf 
War by two months.  The Veteran further explained that he had his 
orders to deploy to the Persian Gulf, that his "bags were 
packed" and he was ready to go, but that he did not deploy 
because his orders were changed and that the Iraqi forces pulled 
out of Kuwait prior to his activation to active duty service.  

Additionally, the Board notes the extensive ACTDUTRA service that 
the Veteran had while in the Army National Guard.  The Veteran 
has specifically indicated that those training sessions were with 
the 82nd Airborne and 3rd Army Divisions, in preparation for war.  

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam era, 
and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 
3.3(a)(3).  The Vietnam era is the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period; and in all 
other cases, the period beginning on August 5, 1964, and ending 
on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The 
Persian Gulf War is the period beginning on August 2, 1990, and 
ending on a date to be prescribed by Presidential proclamation or 
law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran did not serve during a period of war as defined by 
law or regulation.  The Board specifically notes that the 
Veteran's Form DD 214 listed his active duty service from January 
1978 to May 1978.  Not one of those days falls within the 
prescribed wartime periods for the Vietnam or Persian Gulf Wars.  
See 38 U.S.C.A. §§ 101(29) and (33); 38 C.F.R. §§ 3.2(f) and (i).  
Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the Veteran does 
not meet the prescribed wartime service requirement for 
eligibility for nonservice-connected pension benefits.  

Moreover, even if the Board takes into account the Veteran's 
periods of ACDUTRA service for purposes of active duty 
calculation as the Veteran has argued on appeal, the Board notes 
that none of those days are during any wartime period either.  
Nor does the Veteran's National Guard service for 15 years during 
peacetime meet the requirements for either active duty service or 
wartime service.  As the Veteran freely admits in his numerous 
statements, the Veteran never served on active duty during 
wartime, and only served the National Guard during peacetime.  
Since the Veteran had no wartime service, he is ineligible for 
pension benefits.  See 38 U.S.C.A. § 1521(j).  

As the law is dispositive of the Veteran's claim for nonservice-
connected pension benefits, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is denied.


REMAND

Regarding the Veteran's claims of service connection for blood 
clots and multiple head traumas, he has indicated that he is 
currently awaiting a decision from the Social Security 
Administration (SSA) on a decision for entitlement to disability 
benefits.  The Board finds that such records may potentially be 
relevant to those claims on appeal.  Therefore, efforts to obtain 
the relevant SSA records should be made on remand.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also 
Baker v. West, 11 Vet. App. 163, 169 (1998).

Moreover, the Veteran indicated that he was also seeking Workers 
Compensation benefits in relation to an accident in 2003 where he 
fell and injured his head at work.  The Veteran's numerous 
statements indicate that he injured the "soft tissue" or his 
cerebral cortex at that time.  The Board finds that those records 
are potentially relevant to the claim for service connection for 
multiple head traumas, and should be obtained on remand.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).

Finally, the Veteran has indicated that he was hospitalized in 
1999 following an incident in which he was hit by a car while 
riding a bicycle, causing him to injure his head.  He indicated 
that his migraines and other head injury symptoms began at that 
time.  Thus, the Board finds that there may potentially be 
outstanding relevant hospitalization and private treatment 
records which are not in the file.  Attempts to obtain those 
records should be made on remand.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon in considering that 
claim.  Any negative search should be noted 
in the record and communicated to the 
Veteran.

2.  Obtain any Workers Compensation records 
pertinent to the Veteran's claim for 
benefits, as well as any medical records 
relied upon in considering that claim.  If 
those records cannot be obtained, such should 
be noted in the claims file and the Veteran 
should be so informed.

3.  Ask the Veteran where he was treated for 
any head trauma or blood clots prior to March 
2006, including any hospitalization or other 
treatment which may have occurred in 1999 
following the motor vehicle accident.  After 
obtaining the necessary medical information 
release forms, VA should attempt to obtain 
the identified treatment records and 
associate them with the claims file.  If VA 
is unable to obtain any identified records, 
the Veteran should be so informed so that he 
may attempt to obtain those records on his 
own behalf.

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims for service 
connection for multiple head traumas and 
blood clots.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


